 CLARION HOTEL-MARINMarin Operating,Inc.d/b/a The Clarion Hotel-Marin;ColoradoMarin Associates,a JointVentureandFreightCheckers,ClericalEm-ployees andHelpers Local856andHotel Em-ployees&Restaurant EmployeesUnion, Local126. Cases 20-CA-19106 and 20-CA-1911925 April 1986DECISION AND ORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 4 October 1985 Administrative Law JudgeWilliam L. Schmidt issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a limited cross-exception and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and ordersthat the Re-spondent,Marin Operating,Inc. d/b/a The ClarioniThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge found that assistant housekeeper Lamark was Respondent'sagent when she substituted for Head Housekeeper Driscoll on 15 July1984 The judge failed, however, to make any finding regarding the com-plaint allegation that Lamark coercively threatened employee Estradawhen she shook her finger at Estrada and said, "Don't you dare talkabout the Union " We find Lamark's conduct violated Sec 8(a)(1) of theAct, and we shall modify the judge's recommended Order and notice ac-cordinglyWe find it unnecessary to pass on the General Counsel's contentionthat Lamark and assistant housekeeper Malloway are statutory supervi-sors, or that Malloway unlawfully threatened employee Lucas on 18 July1984 In so doing, we note that the finding of such a violation byMalloway would be cumulativeNo Party excepted to the judge's failure to find that the Respondentviolated Sec 8(a)(1) of the Act by telling employees on 23 June 1984 thatthe Respondent did not want a Union, by admonishing employee Lucason 19 July 1984 to "quit talking union"" and by posting a notice on 20July 1984 prohibiting employees from picketing while wearing their workuniformsWe find it unnecessary to determine whether the Respondent's 13 July1984 issuance of a disciplinary warning to employee Estrada for handingout a union authorization card on worktime violated the Act as there wasno allegation that the Respondent's no-solicitation rule or the warningwere unlawful, and the issue was not fully litigated at the hearingSec I,D, par 4 of the judge's decision contains an inaccurate referenceto the year 1985 The correct year is 1984481Hotel-Marin; Colorado Marin Associates, a JointVenture, San Rafael, California, its officers, agents,successors,and assigns,shall take the action setforth in the Order as modified.1.Substitute the following for paragraph 1(e)."(e)Threatening employees if they engage inunion activity."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to recognize, meet, andbargain with Hotel Employees & Restaurant Em-ployees Union, Local 126 and Freight Checkers,Clerical Employees and Helpers Local 856 in thefollowing units represented by those labor organi-zations. The unit represented by Local 126 is:All cooks, preparation/breakfast cooks, pantryemployees,dishwashers,dishwasher/porters,dishwasher/busboys,bartender service em-ployees, bartenders, cashiers/hostesses,wait-ers/waitresses, busboys, banquet waiters/wait-resses, and banquet set-up persons; excludingallother employees, guards and supervisorswithin the meaning of the Act.The unit represented by Local 856 is:All front desk clerks (including night clerks,front office room clerks and cashiers); officeclerical employees (including file clerks, tele-phone operators, typist-clerks,TWX opera-tors,food and beverage clerks, reservationclerks, billing clerks, stenographers, accountsreceivable/city ledger clerks, accounts payableclerks,bookkeeping machine operators, key-punch operators, city ledger bookkeepers, pay-rollclerks,generalcashiers(secretaries);279 NLRB No. 70 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDhousekeeping employees (including maids, in-spectresses, housemen, maintenance/housemen,assistanthousekeepers,combination linen/-laundry maids, seamstresses and bellmen); ex-cluding all other employees, guards and super-visors within themeaning ofthe Act.WE WILL NOT, if requested, refuse to restoreyour conditions of employment to those which ex-isted at the time Local 126 and Local 856 demand-ed recognition on 26 June and 22 June, respective-ly.WE WILL NOTissuewritten warnings, demote, orotherwise discriminate against any employee be-cause theyengaged inany activities on behalf ofLocal 126 or Local 856 during nonwork hours inwork uniforms.WE WILL NOT threaten employees for engagingin union activities.WE WILL NOT make statements suggesting that itwould be futile for employees to support Local 126or Local 856.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and offer to meet and bar-gain with Local 126 and Local 856 as the exclusiverepresentative of the employees in the respectiveunitsspecifiedabove concerning theirwages,hours, and other terms and conditions of employ-ment and, if any agreement is reached, WE WILLsign a contract containing such agreement.WE WILL, on written request, restore any condi-tion of employment for employees in the abovebargaining units to those which existed at the timeLocal 126 and Local 856 requested that we recog-nize and bargain with them as the appropriate em-ployee representative in the unit they represent.WE WILL offer immediate and full reinstatementto Lena Buza to the position of inspectress underthe terms and conditions that existed prior to 18July 1984 and WE WILL make her whole for anylosses suffered as a result of her demotion fromthat position together with interest.WE WILL rescind and remove from the recordsof LenaBuza,Elizabeth Estrada, Gladys Johnston,Erlinda Lucas,Maria Spiers, and Dedena Wren,any written warnings or other notations or memo-randa reflecting the warnings issued to them forengagingin picketing while in their work uniformsand to the demotion of LenaBuza.WE WILL notifyeach of them, in writing, that this has been doneand that evidence of our unlawful action againstthem will not be usedas a basisfor future disci-pline against them.MARIN OPERATING, INC. D/B/A THECLARION HOTEL-MARIN; COLORADOMARIN ASSOCIATES, A JOINT VEN-TUREAndrew BakerandLucile Rosen, Esqs.,for the GeneralCounsel.Gerald Tockman, Esq.,of St. Louis, Missouri, for the Re-spondent.Franklin SilverandAlbert Kutchins, Esqs. (Beeson, Tayer& Silbert),of San Francisco, California, for Local 856.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.This case was heard at San Francisco, California on 28-30 January 1985. Case 20-CA-19106 was filed on 9July,'by Freight Checkers, Clerical Employees andHelpers Local 856 (Local 856) and was amended on 20July and 9 August. Case 20-CA-19119 was filed byHotel Employees & Restaurant Employees Union, Local126 (Local 126) on 16 July and was amended on 25 Julyand 14 August. On 17 August the Regional Director forRegion 20 of the National Labor Relations Board(NLRB or Board) consolidated the two cases and issueda consolidated complaint alleging that Marin Operating,Inc.d/b/a The Clarion Hotel-Marin; Colorado MarinAssociates.A Joint Venture; and Preferred PropertiesFund 82, A Limited Partnership, violated Section8(a)(1),(3), and (5) of the National Labor Relations Act follow-ing the acquisition of a hotel facility located in SanRafael, California, in June.2 This consolidated complaintwas subsequently amended on 26 September, 15 January1985, and at the hearing. Respondent filed timely an-swers to the consolidated complaint and the amendmentswherein it admitted certain allegations and denied othersincluding the alleged unfair labor practices.FINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESA. The Pleadings and IssuesThe General Counsel alleges that Respondent's person-nel manager,Shirley Baxter, at various times between 18and 27 July, unlawfully interrogated employees; threat-ened employees with discharge, discipline, and other re-prisals;and attempted to convince employees that itwould be futile to continue their support of Locals 126and 856. Respondent denied Baxter's status asits supervi-'All dates refer to the 1984 calendar year unless otherwise shown2At the hearing,theGeneral Counsel's unopposed motion to deletePreferred Properties Fund 82 as a party was granted Respondent hererefers only to Mann Operating,Inc and Colorado Mann Associates Re-spondent is an employer engaged in commere within the meaning of Sec2(2), (6), and(7) of theAct based on projected retail revenues exceeding$500,000 and direct inflow exceeding $5000 CLARION HOTEL-MARIN483sor and agent, the conduct attributed to her, and the con-clusionaryallegationthat such conduct violatedSection8(a)(1) of the Act.The General Counsel furtheralleges that Respondent'shead housekeeper, Sue Driscoll,on 11 separate occasionsbetween 20 June and 24 July, unlawfully interrogatedemployees; threatened employees with discharge, disci-pline, loss of overtime, or other unspecified reprisals; andattempted to convince employees that it would be futileto continue their support of Locals 126 and 856. Al-though Respondent's answer admitsDriscoll is its super-visor andagent,itdeniesthe conduct attributed to her,and the conclusion that such conduct violated Section8(a)(1) of the Act.The General Counsel alsoalleges thatAssistant Gener-alManagerDan Dorazio and Supervisor Gloria Sver-check attempted to convince employees that it would befutile to continue their support of Locals 856 or 126 inthe course of an employeemeeting on23 July. Respond-ent admitsthat both Dorazio and Svercheckare supervi-sorsand agentsbut denies the conduct attributed to themand the conclusion that such conduct violated Section8(a)(1) of the Act.The General Counsel alleges that on 18 July, AssistantHead Housekeeper Carmen Malloway threatened em-ployees with discharge if they selecteda union.Respond-ent deniesMalloway is a supervisoror agent,the con-duct attributed to her, and the conclusion that such con-duct violated Section 8(a)(1) of the Act.The General Counsel alleges that on 15 July, AssistantHeadHousekeeper Kathy Lamark threatened employeeswith reprisals if they engaged in protected concerted ac-tivities.Respondent denies that Lamark is a supervisor oragent, the conduct attributed to her, and the conclusionthat such conduct violated Section 8(a)(1) of the Act.The General Counsel further alleges that the Respond-ent unlawfullyissued warningsto employees Lena Buza,ElizabethEstrada,Gladys Johnston,ErlindaLucas,Maria Spiers, and Dedena Wren between 18 and 20 July;that it demotedBuza on18 July; and that it changed thework hoursof Buza,Johnston, Lucas, and Spiers in theperiod between 18 and 22 July, all for discriminatoryreasons.Respondentdeniesthe conduct alleged and theconclusion that such conduct violated Section 8(a)(1) and(3) of the Act.3Finally, the General Counsel alleges that Respondent,as a successor employer, was obliged to recognize andbargain with Locals 126 and 856, the representative ofemployeesin unitsestablished during the ownership oftheHotel by Respondent's precedessors, and that Re-spondent refused to do so. Respondent's answer deniesthat it is a successor employer obliged to recognizeLocals 126 and 856, that Locals 126 and 856 are labororganizations within themeaning ofSection 2(5) of theAct, or thatunitsrepresented by Local 126and 856 areappropriate for bargaining under the Act. Respondent'sanswer furtherallegesaffirmatively that Locals 126 and856 have engaged in misconductwarrantingthe forfeit-3The General Counsel'sunopposed motion to delete the complaintdiscrimination allegations pertaining to employees Rader and Ibarreta andthe medical leave allegation pertaining to Lucas was granteding of their recognition as well as their right to invokethe processes of the Act. The answer also denies thecomplaint's conclusion that by refusing to recognize andbargain with Locals 126 and 856, the Respondent violat-ed Section 8(a)(1) and (5) of the Act.The issues to be determined are whether:1.Locals 126 and 856 are labor organization withinthe meaning of Section 2(5) of the Act.2.Locals 126 and 856 have engaged in past miscon-duct warranting forfeiture of their status as labor organi-zations or the right to invoke the processes of the Act.3.Baxter,Malloway, and Lamark are supervisors andagents of Respondent within the meaning of Section2(11) and (13) of the Act.4.Baxter,Driscoll,Dorazio, Svercheck,Malloway,and Lamark unlawfully interrogated and threatened em-ployees and attempted to convince employees of the fu-tilityof supporting Locals 126 and 856 in violation ofSection 8(a)(1) of the Act.5.Respondent unlawfully disciplined, demoted, andchanged employee work hours in violation of Section8(a)(1) and (3) of the Act.6.Respondent unlawfully refused to recognize andbargain with Locals 126 and 856 in violation of Section8(a)(1) and (5) of the Act.B. BackgroundThe facility involved here is a combined hotel and res-taurant-bar (the Hotel) located at 1010 Northgate Drive,San Rafael, California. Before Respondent's ownership,the Hotel, operated as a Holiday Inn and was owned andoperated by Holiday Holding, Inc. (HHI) and GIF Prop-erties, Inc. (GIFP). Since the early seventies, Local 856has been recognized as the exclusive collective-bargain-ing representative of all front desk, office clerical, andhousekeeping personnel (the hotel unit). The terms ofemployment for those employees were embodied in aseries of successive collective-bargaining agreements, themost recent of which was effective from 1 May 1981through 30 April 1984.Local 126 was recognized for a similar period as theexclusive bargaining representative of a unit of bartend-ers,waitresses, cashiers, and kitchen personnel (the res-taurant-bar unit). The most recent collective-bargainingagreement for the restaurant-bar was effective by itsterms from 7 January 1981 through 7 January 1985.The circumstances surrounding the recognition ofLocals 126 and 856 as the bargaining representatives forseparate units lie at the heart of the Respondent's claimthat those Unions engaged in misconduct warranting for-feiture of their status as labor organizations under theAct and their right to invoke the processes of the Act inthis proceeding to compel Respondent to now recognizeand bargain with them. Accordingly, a detailed reviewof the Hotel's early labor relations history is appropriate.C. The Hotel's Labor Relations HistoryIn June 1969, Marin Chitmar, Inc. (Chitmar), then theemployer at the Hotel, and Local 126 executed a memo-randum agreement adopting the Marin County TavernOwners Association collective-bargaining agreement to 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish employment terms for the restaurant and baremployees. On 18 July 1969 Chitmar and Local 126 exe-cuted a supplement to that agreementwhich added cer-tain housemen and combination linen, laundry,and maidemployees to the existing unit.On 20 August 1969 Local 126 filed a petition in Case20-RC-8945 seeking an election among all front officeclerical employees.Local 856 intervened in that case andan election was scheduled for 1 October 1969.In the meantime, Local 856 filed unfair labor practicecharges against Chitmar on 8 August and 26 September1969 in Cases20-CA-5714 and 20-CA-5758 which re-sulted in the issuance of a complaint alleging that Chit-mar had violated Section 8(a)(1), (2), and (3) of the Actby, among other acts,entering into a collective-bargain-ing agreement containing a union-security provision withLocal 126 at a time when the latter labor organizationdid not represent an uncoerced majority of the employ-ees covered by the disputed collective-bargaining agree-ment as supplemented.The election in Case 20-RC-8945was postponed. On 25 January 1971 the Board adoptedthe decision of Administrative Law Judge Maurice Alex-andre, finding that Chitmar violated Section 8(a)(1) and(2) of the Act by recognizing Local 126 at a time whenitdid not represent the majority of the employees in theunit recognized in 1969. SeeHoliday Inn,188 NLRB 68(1971).4 The resulting order of the Board required Chit-mar to withdraw and withhold recognization"unless anduntil"Local 126 was certified as the employee represent-ative in a Board-conducted election.Chitmar undertookto comply with the terms of the Board's order.On 12 February 1971 Local 856 filed a petition in Case20-RC-9820 seeking an election among Chitmar's"housekeeping,maintenance and laundry personnel."Five days later, Local 126 filed a petition for an electionamong Chitmar'semployees in the"food,liquor andhousekeepingdepartments."Subsequently,the threepending representationmatters(Cases 20-RC-8945, 20-RC-9820, and 20-RC-9828) were consolidated for hear-ing.Thereafter, Local 856 filed Case 20-RC-10327 seek-ing an election among a unitof Chitmar's front deskPBX, and office clerical employees. This latter case wasthen consolidated with the previously mentioned threerepresentation cases.Following a hearing,the RegionalDirector for Region 20 issued a Decision and .Directionof Election in two separate voting groups labeled A andB.Voting group A consisted of all waiters,waitresses,busboys, cashiers, the coffeeshop hostess, the maitre d',allkitchen employees,bartenders, cocktailwaitresses,maids,housemen,and maintenance men. Voting group Bconsisted of all front desk employees, including account-ing department employees.Both voting groups containedthe usual exclusions.The Regional Director's decisionprovided that if a majority of the employees in votinggroup B selected Local 856, they would deemed to haveindicated their desire to constitute a separate bargainingunit and a separate certification would be issuedto Local856 for the front desk and accounting department em-*The facts in that case show that although Local 126 had substantialsupport in the unit,itfell slightly short of having signed authorizationsfrom a majority of the unit employeesployees. The decision further provided that if a majorityof the employees in voting group A elected to be repre-sented by Local 126 then a certification would issue infavor of Local 126 for the unit described in voting groupA. The decision further provided that if a majority of theemployees in voting group B did not vote for Local 856,then the votes of that group would be pooled with thosein votinggroup A to determine the appropriate repre-sentativeand that should either union obtain a majorityin the overall unit, a certification would be issued forsuch a unit.InMarch 1972, the directed election was conductedby theRegionalDirector.Local 856 was successful inboth voting groups and, accordingly, was certified as therepresentative for each group separately.5Following the election, Chitmar and Local 856 com-menced negotiationsfor a collective-bargaining agree-ment.However, between the time of the election andOctober 1972, Local 856 was directed by its parent orga-nizationto relinquish control of the employees in the res-taurant and bar to Local 126. According to Bob Rosa,vice president and businessagentof Local 856, who par-ticipated in the 1972 negotiations, a protest was filedwith Local 856's parent organization by Local 126'sparent organization and the two Internationals reachedan agreementwhich required Local 856 to cede junsdic-tion over the restaurant and bar employees to Local 126.Rosa suspects that Chitmar also protested about Local856's representation of the restaurant and bar employeesbut no proof was supplied. Prior to ceding jurisdictionover the restaurant and bar employees, Local 856 calleda meetingof the employees during which representativesof Local 856explainedto the employees that it had beendirected by itsInternationalto cede jurisdiction over therestaurantand bar employees which it was willing to dobecause it had no experience in representing those em-ployees and would be unable to provide those employeeswith the effective services in the event they were laid offor terminated at the Hotel. During the course of thismeeting avote was taken among employees by a showof hands concerning the proposed transfer of jurisdictionover the restaurant and bar employees to Local 126. Theemployees overwhemingly approved that action.Subsequent to the transfer of jurisdiction by Local 856to Local 126 for the restaurant and bar employees, Chit-mar and itssuccessors negotiated successive collective-bargaining agreementswith each Local over the next 12-year period covering the Hotel employees.6 There is noevidence that Chitmar or any employee ever protestedthe transfer of jurisdiction or any noncompliance withthe Board's order that Chitmar withdraw and withholdrecognization of Local 126 until it was certified by theBoard. Indeed, the only evidence of any subsequenteffort to invoke the Board's processes prior to the instantS In its brief, Respondent asserted that early documents referring to anentity known as Holiday Inn-Terra Linda was never explained by theGeneral Counsel That is true Respondent's own examinationof Local856 Representative Rosa concerning the certification establishes that theHoliday Inn-Terra Linda was an early name used for the Hotel6 It appears that HHI and CIFP succeeded Chitmar at some unspeci-fied time but there is no evidence concerning the complete chain of own-ership CLARION HOTEL-MARINcase appears to have occurred in the late 1970's when alocal of the Operating Engineers filed a petition to repre-sent the heavymaintenanceemployees at the Hotel overwhom neither Local claim jurisdiction. Neither Local126 nor Local 856 sought to intervene in that proceedingwhich appears to have resulted in a majority of the main-tenance employees voting against representation.D. The 1984 Sale of the HotelOn 21 June 1984 the ownership of the Hotel wastransferred and its operation transformed from a HolidayInn Hotel to a Clarion Hotel.The players in the sale and subsequent operation of theHotel are numerous and specialized. A step-by-step enu-meration of the players and their roles is essential in un-derstanding the present dispute.In the period immediately proceding the 1984 sale, theHotel was owned by HHI. HHI leased the property toGIFP for the purpose of operating the Hotel. Both HHIand GIFP remained in the background as far as the day-to-day operations of the Hotel were concerned. GIFPcontracted with the Breckenridge Hotel Corporation andBreckenridge Hotel Management Services, Inc. (Breck-enridge) to conduct the Hotel's operations. Under itsagreement with GIFP, Breckenridge was obliged to op-erate the Hotel as a Holiday Inn. Breckenridge was em-powered to hire and manage all hotel employees and es-tablish their levels of compensation and benefits subjectto certain minor limitations not pertinent here.On 7 June 1985 HHI and GIFP entered into a pur-chase and sale agreement (sale agreement) with PreferredProperties Fund 82 (Preferred) whereby the latter ac-quired certain assets of the former relating to the owner-ship and operation of the Hotel. The sale agreement de-tailed the assets and liabilities Preferred assumed andthose that it did notBetween the date of execution and the date of closingthe sale agreement, Preferred assigned all its rights andobligations under the sale agreement to Colorado MarinAssociates (Colorado Marm) In the meantime, ColoradoMarin executed an operating lease with Marin OperatingInc (Marin Operating). Marin Operating's lease obligedit to enter into a management agreement with AssociatedInns and Restaurants Inc. (AIRCOA). The operatinglease further obligedMarin Operating to operate theHotel in conformity with a license agreement betweenColoradoMarin and the Clarion Hotel Corporation.'The license agreement allowed the Hotel to be marketedto the public as a Clarion Hotel.Under the sale agreement, the seller was required toterminate all hotel employees and pay all accrued wagesandbenefits.The buyer was required to "causeAIRCOA to offer employment at the Hotel to all of thepresent employees" before the sale closing date. Pre-ferred did not assume any of the outstanding labor agree-7AIRCOA, ColoradoMarin,Masm Operating,and Clarion are relatedbusiness enterprises485mentsand never agreed to recognize either Local 126 or856.8On 7 June Respondent hand-delivered notices of thesale to Local 126 and Local 856. Attached to those no-ticeswere copies of notices to employees postedthroughout the Hotel that day advising them of the saleand notifying them that future employment would be of-fered.Thereafter, the parties closed thesale agreementon 21 June as scheduled.Just prior to the closing date, Shirley Baxter, person-nelmanager for the Holiday Inn, met with Hotel em-ployees to explain the wages and benefit levels which theRespondent intended to implement. Nick Georgedes, aLocal 126 representative, and Bob Rosa, a Local 856representative, also attended this meeting. Many employ-ees expressed dissatisfaction with the inferior wage andbenefit levels being offered by the Rspondent vis-a-visthe wages and benefits provided under the Locals' con-tracts and threatened to decline the employment Re-spondent proffered. Georgedes and Rosa both intercededand urged their employee-members to accept continuedemployment so that the Locals would have an opportu-nity to negotiate improved terms with the Respondent.At least some of the employees appeared to have heededsuch advice. Utilizing the former Holiday Inn employeeshired pursuant to the sale agreement, Respondent beganoperating the Hotel on 21 June without any operationalhiatus.When Respondent took over the Hotel, its projectionscalled for an hourly employee complement of 135 em-ployees.On 21 June Respondent employed 99 hourlyemployees; all 99 had previously been employed in thesame orsimiliar positions by the Holiday Inn. By 30 JulyRespondent had reached its projected employee comple-mentof 135 hourly employees. Even then, a majority ofthe employees in each bargaining unit were former Holi-day Inn employees who had worked in thesame or simi-lar positions. The number of new employees in each bar-gaining unitdid not exceed the old until the payroll of30 September. Respondent's inferior wage and benefitpackage contributed significantly to the exodus of someHoliday Inn employees, although other factors-such asthe normal turnover in the industry-caused others toleave.Local 856 requested Respondent recognize it as thehotel unit representative on 22 June; Local 126 made asimilar demand for the restaurant-bar unit on 26 June.Respondent declined on 2 July The Locals began pick-eting the Hotel on 18 July but did not call on employeesto strike.E Respondent's Operation at the HotelRespondent commenced to integrate the Hotel into theNational Clarion Hotel chain and to operate it in accordwith the standards and procedures of that chain.Admin-istratively, the Hotel came under the immediate jurisdic-tionof thevice presidentof AIRCOA'sCalifornia region8As noted, Local 856's last agreement expired in April Negotiationsfor a successor agreement were in progress at the time of the sale Local126's existing agreement was not due to expire until January 1985 486DECISIONSOF NATIONALLABOR RELATIONS BOARDwho was responsible for seven other hotel properties.Personnel direction was provided by the AIRCOA's re-gional director of personnel. Clarion's system and serv-ices supplanted those of the Holiday Inn in matters ofreservations, marketing, and advertising, operating proce-dures and policies, accounting reports and standards, andcapital improvement undertaking. Certain data process-ing,programming, purchasing, training, audit and ac-counting, and sales functions were provided by Clarion'scorporate headquarters in Denver. Those labor relationsresponsibilities formerly vested in part in a local employ-ers' association by Holiday Inn were shifted to AIRCOArepesentatives.Respondent's witnesses and documentaryevidence (not including subpoenaed written job descrip-tions which Respondent refused to produce on relevancegrounds) describe a variety of standardized personnelpolicies, employee job classifications and functions, andjob reorganizations which were implemented. Respond-ent contracted out certain services unrelated to the bar-gaining units, including the gift shop operation and theHotel security service. All the Holiday Inn supervisoryforcewas initially retained by the Respondent albeittitles and certain functions were altered in certain minorrespects.The changes in job classifications, functions, and pro-cedures described by Respondent's witnesses and docu-mentary evidence was minimized by employee testimo-ny. Jean Benoit, a bellman at the Holiday Inn for 14years continued to perform the same duties as the Clari-on valet. Benoit's supervisor, Betsy Wise, was called thefront office manager by the Holiday Inn but became thedirector of guest services under the Clarion. Benoit saidWise continued to supervise the same front office clerksas before.Sue Driscroll remained as the head housekeeper over-seeing the assistant head housekeepers, inspectresses,maids, housemen, and laundry workers, all of whom shehad supervised with the Holiday Inn. Carolyn Murphy,AIRCOA's regional personnel director, asserted that theRespondent had altogether eliminated the maid and laun-dry classifications, but Lena Buza, a maid, observed thatthe only change that affected her work was that she hadto clean one additional room per day under the Clarionoperation.Murphy cited the combining of the maid andlaundry functions as a significant change Respondent im-plemented but some maids testified that the Holiday Innoften utilized maids to perform laundry work.Respondent attempted to transform the inspectress' po-sition into a supervisory position by changing the rate ofpay from an hourly rate to a salary but the inspectressescontinued to peform some maid and laundry work them-selves. The only authority vested in the inspectresses wasthe power to instruct maids and correct cleaning defi-ciencies,whereas the inspectresses formerly made thecorrections themselves.Respondent also asserted that it made a variety ofchanges in the classifications and the managerial report-ing scheme in the bar, restaurant, and catering oper-ations.However, Local 126 shop steward, Denis Brown,a bartender, credibly testified that the employees in thebar and lounge continued to perform the same functions,wore the same uniforms, and were operating under thesame supervision, i.e.,Gloria Svercheck, the assistantfood and beverage manager, and Dan Dorazio, the foodand beverage director. The name of the restaurant wasnot changed. The catering and banquet department re-tained the same classifications of employees and re-mained under the banquet captain, Michael Smith. Al-though Respondent asserted that the catering departmentchain of responsibility was switched from the food andbeverage director to the sales director, Brown testifiedthat even under the Holiday Inn, the catering departmentoften worked closely with the sales director. The kitchenremained under the supervision of the executive chef,Frank Monty. The evidence shows that many of theclassification changes made in the kitchen amounted tolittleother than a renaming of the job classifications.Brown's testimony establishes that the actual work func-tions of these employees remained essentially the same.F. Evidence of Coercion and DiscriminationThe complaint charges that six of the Respondent's su-pervisors engaged in various acts after 20 June whichconstitutes unalawful coercion and discrimination in vio-lation of Section 8(a)(1) and (3) of the Act. Respondentadmitted that three of those individuals-Sue Driscoll,Dan Dorazio, and Gloria Svercheck-are supervisorswithin the meaning of Section 2(11) of the Act. Accord-ingly, to the extent that I find that any one of these threeindividuals engaged in unlawful conduct in the course oftheir employment by the Respondent, that conduct ischargeable to the Respondent. SeeAladdin Industries,147 NLRB 1392 (1964).Respondent denies that three other individuals-Shir-ley Baxter, Kathy Lamark, and Carmen Malloway-aresupervisors. In the interest of brevity, I will first considerand resolve their status.Among other duties, Baxter served as the personnel di-rector at the Hotel prior to the sale. Respondent claimsthatBaxterwas retained only as a clerical employeewhen it took over the Hotel. Baxter signed her approvalto several post-20 June warning notices issued by Re-spondent's supervisors using the title of personnel direc-tor. In one instance, Baxter transmitted the warning tothe disciplined employee and in another instance Baxterspoke with a disciplined employee who had declined tosign the warning notice for her supervisor. Baxter spokeat a 23 July meeting of the bar employees, discussedmore fully below, and reinforced warnings and admoni-tionsmade by admitted Supervisors Dorazio and Sver-check.Respondent adduced no evidence that any em-ployee was ever advised of a change in Baxter's statusand no change was made in Baxter's office trappingswhich would otherwise indicate the loss of status underthe Respondent. Following Baxter's departure, Respond-ent hired another individual who, Respondent concedes,serves as its on-site personnel director.Moreover, whenpressed for particulars about matters which related toBaxter's status, bothWarren Wilkie, the AIRCOA re-gional manager, and Murphy were vague, marginally re-sponsive, and most unconvincing. Accordingly, I do notcredit their testimony concerning Baxter's status. Hence,Ifind that at all times related to the complaint, Baxter CLARION HOTEL-MARINwas a Section 2(11) supervisor and a Section 2(13) agent,as alleged inthe complaint.Lamark and Malloway are employed asassistant exec-utive housekeepers under Driscoll, the executive house-keeper.Wilkie admitted that Driscoll has authority tohire, discharge, and discipline employees, and that whenDriscoll is absent, either Lamark or Malloway serve inher place and are empowered to exercise Driscoll's au-thority.Driscoll is normally absent from workon Satur-days and Sundays, except on those weekends when sheserves as the "manager onduty."When not serving inDriscoll's stead, Lamark and Malloway either overseethe inspectresses or work as inspectresses themselves.The General Counsel adduced no evidence to showeither Lamark or Malloway exercised any independentjudgment in the direction of the inspectresses. Accord-ingly, except in those instances where the General Coun-selhas adduced evidence to show that Lamark andMalloway made statements attributed to them in thecomplainta timeswhen they were acting as the execu-tive housekeeper in Driscoll's absence, I find Respondentisnot responsible for their actions as the General Coun-selhas failed to prove that Lamark and Malloway arefull-timeSection 2(11) supervisors or Section 2(13)agents.Absent the showing specified above, the allega-tionspertaining to Lamark and Malloway will be dis-missed.The General Counsel called six employee witnesses totestifyconcerning the 8(a)(1) and(3) allegations.Re-spondent failed to call any rebutting witnesses and arguesin its brief that I should discredit the uncontradicted tes-timony of the employee-witnesses. No sound basis existsforme to do so. While they were testifying, each em-ployee-witness impressed me that they were making asincere and honest effort to recount facts as well as theirmemoriespermitted.Moreover, their testimony whenconsidered in the context of undisputed events is entirelyplausible.Although I agree with Respondent that GladysJohnstonwas prone to volunteer testimony and wasoften argumentative in responding to questions,I am sat-isfied that her testimony concerning matters within herpersonal knowledge is credible. Accordingly, I havefully credited all of the employees' testimony which pro-vides the basis for the events described below.1.Dennis BrownBrown, a bartender, attended a meeting of bar employ-ees on 23 July addressed by four of Respondent's super-visors.The supervisors discussed primarily the standardsand procedures Respondent expected the bar employeesto follow. The tone of the supervisors' remarks stronglysuggest that Respondent's managers were far from satis-fiedwith the bar operation. The bar employees were puton notice that improvement in their performance was ex-pected.Three supervisors-Dorazio, Svercheck, andBaxter-in their separate remarks to the bar employeestold them in effect that they could not expect the unionto protect them as it would be a year or two, if ever,before the union returned.2.Lena Buza487Buza worked as a maid for Respondent in the initialdays after it acquired the Hotel. Just before leaving for avacation period at the end of June, Driscoll asked Buzato accept an inspectress' position. Buza agreed, but onlyif she was permitted to work a 4-day schedule. Driscolland Buza bickered overBuza's requested schedule for afew days and, finally, Driscoll conceded to Buza's re-quest.Buza beganwork as a inspectress on 12 July.On 18 July, the day the picketing commenced at theHotel, Driscoll summoned Buza and anotherinspectressto her office, informed them that they were now supervi-sors and directed them to "quit the union." Althoughneither woman appears to have argued with Driscoll atthe time, Buza joined the picket line after she completedher work day on 18 July. When Buza reported for workthe following day, she wasagainsummoned to Driscoll'soffice.Dorazio and Baxter were present. Driscoll beganwith: "Why, oh why, Lena did you go on the picketline? Itold you that you could not be in the union if youwanted to be a supervisor." Driscoll then, in effect, re-scinded the earlier authorization for Buza's 4-day sched-ule and insistedthat she work 5 days as Respondent re-quired of employees.Buza arguedthat she had neverbeen informed of any such requirement, but Driscoll per-sisted in her demand that Buza work a 5-day week. Fi-nally, Buza agreed on the condition that she be allowedto return to work as a maid. Although Driscoll acqui-esced, no work was available for Buza for the next 2days, so Buza was sent home with credit for 4-hours pay.Apart from the schedule change outlined above, Buzaprovided no evidence of any further schedule changes.On 20 July Buza was issued a written warning byBaxter for picketing on 18 and 19 July while in her workuniform.9Buza, like all others who were warned for thisoffense, regularly wore her uniform to and from workand participated in the picketing immediately before andafterwork hours. Buza was never informed before thewarning that she was prohibited from wearing her uni-form while engaged in incidental nonwork activity whilegoing to and from work.3.Elizabeth EstradaOn 23 June Estrada was in the lunchroom with agroup of other employees. Driscoll entered the roomwith a woman named Janet,identified only as the roomdirector,and told the employees that she did not wantthem talking about the Union anymore because it nolonger existed.Driscoll addedthat AIRCOAwas a newcompany running the Hotel and that it did not want aunion.When Estrada asked what would happen if theemployees wanted the Union again,Driscoll told her"you might get fired if you keep talking about the9Specifically thewarning statedWith the title of inspectress/-supervisor, Lena wasparticipatingin a union picket line while wearing aClarion Hotel uniform which is unacceptable to AIRCOA She has beenremoved from her position as supervisor and will work full-time as roomcleaner/laundry If she wears her uniform again on the picket line, shewill be subject to further disciplinary action which may resultin termina-tion " 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion."10 Later,on 13 July,Estrada was issued a warn-ing by Baxter for giving Malloway a union authorizationcard on worktime.On this occasion Baxter told Estradathat there was"no way you are going to put the unionback."On 15 July,Lamark,who was then serving as the ex-ecutive housekeeper in Driscoll'sabsence,approachedEstrada and shaking her finger at Estrada'sface said:"Don't you dare talk about the union... !"At the timeEstrada was alone tending to her work.On 18 July Estrada was not scheduled to work so shejoined the picket line that day in her clothes.On the fol-lowing day,Estrada arrived at work early and joined thepicket line until she was scheduled for duty wearing herwork uniform which had initially been issued to herwhile she worked for Holiday Inn. In addition Estradawas wearing her own hip-length outer jacket which cov-ered a substantial portion of the uniforms.When she re-ported to work that day,Estrada was given a writtenwarning for engaging in picketing while in uniform. i iEstrada,who normally wore her uniforms to and fromwork,had never before been told of any restriction onnonwork activities while in uniform.4.Gladys JohnstonJohnston,a linen person during the relevant period,was responsible for restocking linen closets.Maids gener-ally obtained linens from this location for use in theguest rooms.When Respondent acquired the Hotel, asevere shortage of linen developed and certain maidsbegan surreptitiously taking their linens directly from thelaundry,a practice which angered Johnson because itinterferedwith her work.When Johnston first enlistedDriscoll's assistance in putting an end to that practice,Driscoll was supportive.However,Driscoll's order thatthe maids cease getting linens directly from the laundrydid not produce immediate results.When Johnston nextdiscovered maids in the laundry, she-in her words-began ranting.Driscollwas unsympathic this time; shecalled Johnston a "trouble-maker,"told her that she didnot have the Union to back her anymore,and that if shedid not do as she was told, she would be given a warn-ing.After work on 18 July Johnston joined the picket line.She was still wearing her work uniform.The followingday, Driscoll issued Johnston a written warning for pick-etingwhile in uniform.Johnston regularlywore herwork uniform to and from work and usually launderedher own uniforms.12Respondent-according to John-10AlthoughAIRCOAemployee handbook contains a prohibitionagainst soliciting on worktime, it explicitlyexempts breaks and meal pen-ods.11Estrada'swarning stated"Elizwas participating in a union picketlinewhile wearinga ClarionHotel uniform which is unacceptable toAIRCOA CorpIf this happens again, Eliz will be sub to further disci-plinary actionwhichmay include termination" The warningsissued toother employees discussed below bear nearly identicallanguage12 Johnston disputed Respondent's claim thatitprovideduniform laun-dry service,whichtogetherwith employeelockers,made it unnecessarytowear uniforms off premises Once, after Respondenttook over theHotel, Johnston took her uniform to the Hotelbecause she felt she couldno longer affordto launderitherselfin view of the Respondent's reduc-tion in employees wagesHowever,Johnstonwas told by the laundryston-posted a notice the day after she received a warn-ing stating that there was to be no more picketing in uni-form.Sometime later,Driscoll angrily told Johnston that themaids put her in a bad light by picketing and that John-ston would never get another day of overtime.In addi-tion,Johnston's schedule was changed after she waswarned about picketing in uniform so that she no longerhad weekends off. However,this change appears to haveresulted from a systematic alternation of the Respond-ent's scheduling system.According to Johnston, Re-spondent began assigning schedules in alphabetical orderof employees'firstnames and, as a consequence, theschedule of numerous employees were affected.No otherevidence of a schedule change affecting Johnston wasadduced.5.Erlinda LucasLucas,a linen person at the Hotel,joined the picketline on 18 July after her scheduledworkday.She woreher work uniform but removed her name tag. On 19 JulyDriscoll gave Lucas a written warning for picketing inuniform.Lucas continued to picket after that,but not inuniform,and has since received no further warningsOn another occasion at some unspecified date afterDriscoll'swarningtoLucas,Driscoll told Lucas thattherewas no sense in picketing because it could be ayear or two before the union returned.Yet later,Driscoll approachedLucasas she was speak-ing to fellow employees in Tagalog-their native lan-guage-about a work matter.On this occasion,Driscollpointed her finger at Lucas and admonished"Quit talk-ing union!" Lucas was shocked at the charge.Lucas' schedule was changed about the time the pick-eting began. She felt the change was intended to reduceboth her regular and overtime hoursThe recordfails toestablishwhether this change was a part of the overallchange Johnston mentioned in her testimony or some-thing else.6.Maria SpiersOn the day that the picketing commenced,Driscolltold Spiers,amaid employee, that she did not wantSpiers to picket because she would hate to see Spierslose her job and her reputation as a maid.Nevertheless,after work that evening,Spiers joined the picket line stilldressed in her work uniform minus her name tag.The following day, Driscoll issued a written warningto Spiers for picketing while in uniform. Driscoll askedSpiers why she had let people tell her what to do afterDriscoll had told her not to picket.Spiers declined Dris-coll's demand that she sign the written warning withoutspeaking to a union representative.Driscoll respondedthat there was no union.When Spiers persisted in the re-fusal to sign the warning,Driscoll called Malloway andBaxter to her office.Baxter reiterated Driscoll's earlierremarks that there was no union and added that it mightbe a year before the union is back.No one had ever saidemployees that the Respondent did not launder uniforms and hers wasunceremoniously dispatched to the floor CLARION HOTEL-MARINanything to Spiers about wearing the uniform before orafter work prior to the warning.Thatsameday Spiers noticed that her schedules hadbeenchanged; her free days were switched from Satur-day and Sunday to Tuesday and Wednesday. Spiers no-ticed numerous other employee schedules were changedat thesame time.Spiers commenced a sick leave on July 28. A coupleof days earlier,Driscoll issued a written warning toSpiers for careless work. Again, Spiers refused to signthewarning, and steadfastly asserted that she had notbeen careless.Driscoll ordered Spiers to speak withBaxter.Baxter refused Spiers' request to have Lena Buzapresent for their conversation. After the Buza matter wasdisposed of, Baxter told Spiers that everything changedthe day she went on the picket line. Baxter added thatthe Company was not going to be Union and, althoughshe knew it would be back, it would not happen for overa year. By then, Baxter told Spiers she would have averybad reputation. Finally, Spiers agreed to sign thewarning andbegin to speak to Baxter about "the nexttime" Baxter interrupted to say that there would be nonext time,as Spiers would be fired.7.Dedena WrenWren, a Clarion maid, was warned for picketing inuniforms on 18 and 19 July. Wren acknowledged thatshe had been in uniform on those occasions but that shehad removed her badge.G. TheContentionsThe General Counsel argues that Respondentis a suc-cessor-employer obliged to recognize and bargain withthe Locals for the employees in the historical bargainingunits.This is so, the General Counsel argues, becauseRespondent purchased the Hotel, made no substantialchanges in the employing entity, hired a majority of thepredecessor's employees, and advanced no legimate basisfor doubting either Local's majority status. The GeneralCounsel asserts that Respondent should be estopped fromassertingthe illegimate birth of separatebargaining unitsin 1972 in defense of any bargaining obligation especiallywhen, as here, no prior attempt was made by any prede-cessoremployer or labor organization to upset the pri-vate accommodation made nearly 13 years ago. Finally,the General Counsel argues that the statements by Re-spondent's supervisors to employees were coercive andthat the disciplining of employees for picketing in uni-form constitutes unlawful discriminationRespondent argues that it is not a successor employerobliged to recognize and bargain with the locals for sev-eral reasons.First,Respondent argues that the units areno longer appropriate-if they ever were-because ofthe changes it made in the operational structure and em-ployee job classifications. Instead,Respondentassertsthat the only appropriate unit is one comprised of em-ployees at all "six (6) California facilities" operated byAIRCOA or, at a minimum, a "wall-to-wall" unit of em-ployees at the Hotel. Second, Respondent contends thatitdid not employ a majority of the predecessor's em-ployees in either bargaining unit when it assembled sub-489stantial and representative complement of employees ineach of the historicalunitswhich, at the earliest, was 30September. Third, Respondent avers that an order com-pelling it to bargain with the locals would serve to per-petuate theflauntingof the 1972 Board order and certifi-cation.So far as the purported coercive supervisorsstatementsare concerned, Respondent urges that I rejecttheGeneral Counsel's positionbecause:(1) the bulk ofthe testimony in this regard is not credible; (2) the state-mentsattributed to Baxter and Lamark were not coer-cive because the General Counsel did not show that theywere supervisors or agents; and (3) the General Counselfailed to show that admitted Supervisors Driscoll, Dora-zio, and Svercheck were agents or that their remarks toemployees about the unions were coercive. Finally, Re-spondent argues that the disciplining of employees forpicketing in uniforms was motivated by its legitmatebusinessinterest related to the enforcement of a validprohibitionagainstwearingwork uniforms while en-gaged in nonwork activities.H. Conclusions1.The 8(a)(5) allegationsA successor employer has a legal duty to recognizeand bargain with the labororganizationwhich representsemployees employed in appropriate units if (1) the em-ployer conducts essentially the same business as its pred-ecessor, and (2) a majority of the successor employer'swork force is comprised of former employees of the em-ploying enterprise.Love's Barbeque Restaurant No. 62 v.NLRB,640 F.2d 1094 (9th Cir. 1981). Both prongs ofthe successorship test are fact questions which are de-pendent on the particular circumstances in each case.ElectricalWorkers IBEW (White- Westinghouse) v. NLRB,604 F.2d 689 (D.C. Cir. 1979).Continuity of the employing enterprise is indicated bythe presence of a number of factors including the degreeof continuity in operation, location, work force, workingconditions, supervision, machinery and equipment, meth-ods of production, and products.Spencer Foods,268NLRB 1483, 1485, and the cases cited in fn. 6 (1984);Crawford Container,234 NLRB 851 (1978). In consider-ing the foregoing factors, the "touchstone" is not wheth-er there is a continuity of the business structure in gener-al,but whether there wasan essentialchange in the busi-ness that would have affected employee attitudes towardrepresentation.NLRB v. Jeffries Lithograph Co.,752 F.2d459 at 464 (9th Cir. 1985). And seeFood & CommercialWorkers Local 52 (Spencer Foods) v NLRB,768 F.2d1463 (D.C. Cir. 1985).A successor employer must bargain with the employeerepresentative when it becomes clear that the successorhas hired its full complement of employees and that theunion represents a majority of those employees.NLRB v.Burns Security Services,406 U.S. 272 (1972). Until thattime, an employer is free to establish the initial terms onwhich it will hire the predecessor's employees.Burns,supra. But "[w]hen it is perfectly clear the employer in-tends to hire a majority of its work force in a unit repre-sented by a union from the ranks of its predecessor, his 490DECISIONSOF NATIONALLABOR RELATIONS BOARDduty to bargain with the [u]nion commences immediate-ly."Bellingham Frozen Foods v. NLRB,626 F.2d 674 (9thCir. 1980);Harbor Cartage,269 NLRB 927 (1984). Andin "instances in which it is perfectly clear that the newemployer plans to retain all of the employees in the unit"itmay be appropriate to require the successor-employerto "initially consult with the employees'bargaining rep-resentative before he fixes even the initial terms." SeeBurns,supra at 294.Ihave concluded that the Respondent continued theemploying enterprise substantially intact after it assumedownership and control of the Hotel on 21 June.Obvious-ly, the enterprise remained at the same location and con-tinued to function as a hotel,restaurant,and bar withoutany interruption in servicing the general public. Al-though the Respondent's plan is to focus its sales effortson commercial and convention clients,as opposed to theindividual or family focus of its predecessor,this changeisof little or no significance to its represented workforce as Respondent will continue to have guests requir-ing check-in and check-out services,room cleaning andrelated laundry services, meals and banquet services, andbar needs.Respondent was able to continue the uninter-rupted operation of the Hotel in a large measure byagreeing to employ and offering employment to theentirework force of its predecessor,from the generalmanager on down.The fact that some employees de-clined the Respondent's offer or accepted it begrudging-ly does not distract at all from my conclusion that thework force factor to be considered in determining theRespondent's successorship status cuts strongly in favorof finding successorship.Nor has the Respondent's tin-kering with the job duties,job names,cross training andother similiar actions affected the fundamental nature ofthe jobs which must be performed in order to operatethe Hotel.Whatever they are called, Respondent has anongoing need for employees to perform the full range ofservices the bargaining unit employees have always pro-vided.Likewise,Respondent continued after 20 Junewith its predecessor's supervisory staff intact.The evidence that the Respondent is slowly refurbish-ing the property is likewise insufficient to affect the con-clusion I have reached that the Respondent continuedtheHotel'soperation using the same equipment. Al-though legally there was an overnight transition of theHotel from a Holiday Inn to a Clarion Hotel,the Hotel'strappings were not changed nearly so rapidly.The Holi-day Inn sign visible from the adjacent freeway remainedin place for months until arrangements could be madefor its removal and replacement.Even the paraphenaliaprovided in the guest rooms was slowly changed over tothose bearing the Clarion logo and the alteration of thedecorating schemes reflecting the Clarion operation wasstillinprogress at the time of the hearing.Certainchanges reflected in the Respondent's exhibit pertainingto the alternations it has made since taking over at theHotel-such as replacing a certain number of televisionsets in the guest rooms-are of an ambiguous variety sus-ceptible to the conclusion that their replacement was dic-tated by their expendable nature and not the change inownership.Other factors such as contracting out certainservices-none of which related to the represented em-ployees-and otherwise altering the business proceduresat the Hotel are, in the main,void of any direct impacton the represented employees.Accordingly,I concludethat Respondent,commencing 21 June, engaged in sub-stantially the same business as its predecessor at theHotel.Ifurther conclude that as of 21 June Respondent'sentire work force at the Hotel-supervisors and employ-ees alike-were former employees of its predecessor. AsWilkie testified,Respondent agreed in the sale agreementdocuments with its predecessor to offer employment toall the predecessor's employees.Although Respondentplanned to expand its work force roughly 30 percent(from 99 employees hired from its predecessor to 135employees),even when this was accomplished by 30July, the majority of the employees in each bargainingunitwere former employees of the predecessor. Re-spondent nonetheless suggests that it would be inappro-priate to consider the majority question until at least 30September when the 90-day probation period it unilatera-ly imposed on the predecessor's employees expired orperhaps as late as 15 October when, according to Wilkie,the on-sitemanagement indicated to him that the proper-ty met AIRCOA's "commercially acceptable level of op-eration."Ifind no basis for delaying resolution of themajority question for such an extended period. Caseprecedent lends no support for such delay.See, e.g.,Jef-friesLithographCo., supra;BellinghamFrozenFoods,supra;NLRBv.Hudson River Aggregates,639 F.2d 865(2dCir.1981);Harbor Cartage,supra.Logic likewiselends no support for Respondent's position.On the con-trary,the record here suggests the likelihood that theRespondent's conduct in substantially reducing employeewages and benefits,refusing to recognize the Locals, andengaging in the unfair labor practices found below madea significant contribution to the Locals'lack of majoritystanding by 30 September.Moreover,asWilkie's testi-mony makes clear,the AIRCOAconcept of the "com-mercially acceptable level of operation" has little if any-thing to do with employment levels. Accordingly, use ofthe date the Hotel achieved the so-called"commerciallyacceptable level of operation" as the date to resolve themajority issue would be little other than an aribitrarystab designed to produce a particular result.When, ashere,Respondent agreed to employ its predecessor'sentire work force to conduct substantially the same busi-ness without interruption,I find the predicate was estab-lished for requiring the Respondent to promptly recog-nize and bargain with the representatives of its employ-ees upon demand.Remaining for consideration is the question concerningwhether Respondent is obliged to recognize the locals inview of the labor relations history at the Hotel.The principal argument advanced by the Respondentpertains to the recognition of the Locals in 1972 as therepresentatives of the respective units alleged in the com-plaint.CertainlyLocal 856'sceding of jurisdiction toLocal 126 over a portion of the unit for which it wascertified in 1972 contravenes the outstanding certifica-tions and merits their revocation.SeeSetzer's Supermar-kets of Georgia,145 NLRB 1500(1964).My recommend- CLARIONHOTEL-MARINed Order will provide for that revocation. However, asthe circumstances here are nearlyidenticalto those inSetzer's,Ifind nobasisexists to deny the Locals accessto the Act as Respondent demands or to conclude thatthe Locals are not labororganizationswithin the mean-ing of Section 2(5) of the Act when, as here, the evi-dence supports such a finding.The gravaman of the Respondent's defense is that abargainingorder should now be withheld on the groundthatChitmar unlawfully recognized the Localsin sepa-rate unitsin 1972. InTahoeNugget,227NLRB 357(1976), enfd. 584 F.2d 293 (9th Cir. 1978), the Board re-jected a similiar defense for the followingreason:The Board has held, in light of the SupremeCourt's decision inBryan Manufacturing Co.,3that arespondent may not defendagainst arefusal-to-bar-gain allegationon the ground that original recogni-tion, occurring more than 6 months beforechargeshad been filed in the proceedingraising the issue,was unlawful.4 Any such defense is barred by Sec-tion 10(b) of the Act, which, as the Court explainedinBryan,was specifically intended by Congress toapply to agreements with minorityunionsin orderto stabilize bargaining relationships.9Local Lodge No 1424,International Associationof Machinists,AFL-CIO (Bryan Manufacturing Co) v NLRB,362 US 411(1960)4North Bros Ford, Inc,220 NLRB 1021 (1975), and cases citedthereinIam satisfied that Respondent's defense is precludedby the foregoing holding inTahoe Nuggetand the casesnoted therein in footnote 4. However, the following ob-servations are in order. The record shows that when theseparate units were established in 1972, the employer, theemployees, and the Locals were fully aware of the stepstaken.No charges or petitions were filed by anyone andthe end result was the establishment of a successful col-lective-bargaining relationship lasting until the Respond-ent's appearance on the scene 12 years later. Over that12-yearperiod,a succession of collective-bargainingagreements came and went without any party utilizingthe open period at the conclusion of each agreement toraise a question concerning representation.13 Additional-ly, this record suggests that HHI and GIFP succeededChitmar as the employer at the Hotel and continued theexisting collective-bargaining relationship without inter-ruption.Hence, even though evidence of employee ac-quiesecence in the 1972 arrangement by some formalelectoralmeans is lacking, the complete lack of activityin attacking the collective-bargaining relationship as es-tablished, strongly suggests that the split into two unitsat that time comported with employee desires.Moreover, the history and the outcome of the litiga-tion between 1969 and 1972 suggests that the 1972 unitsplitwas a less-than-surprising outcome. A reasonable in-13Under existing precedent,a question concerning representationcould have been raised by the employees, the employer, or any labor or-ganizationin the 30-day period between 90 and 60 days priorto the expi-ration of any of the collective-bargaining agreementsLeonardWholesaleMeats,136 NLRB 1000 (1962)491terperation of the litigation history is that Local 856 filedthe 8(a)(2) charge against Chitmar in the first instance asameans of clearing the path to obtain representationrights for a portion of the unit ultimately certified. How-ever, that success only brought a further problem as theRegional Director's Decision and Direction of Electioncompelled Local 856 to compete in both voting groupsto obtain recognition as the representative of those em-ployees compatible with its desires and experience. WhenLocal 856 was again successful in the election, the endresultwas a situation neither the Employer nor theLocals had ever sought in the first instance. By reachingan acceptable accord, the parties put an end to 3 years oflitigation and enjoyed 12 years of labor peace. In thesecircumtances, I see no compelling purpose or policy inthe Act which would be served by now declaring thataccord to be illegitimate ab initio.The remainder of the Respondent's arguments can bedisposed of summarily. The units alleged in the com-plaint are the historically recognized units which, savefor the reason considered above, contravene no basicpolicy under the Act. SeeSheratonMotor Inn,210NLRB 790 (1974). Such historical units are accordedgreatweight by the Board in fashioning appropriateunits.Buffalo Broadcasting Co.,242 NLRB 1105 (1979).For this reason, Respondent's claim that a single multilo-cation unit comprised of all hotels in AIRCOA's Califor-nia region, or in the alternative a wall-to-wall unit at theHotel, are the only appropriate units, also lacks merit.14Similiarly, the minor changes in job content made by Re-spondent is insufficient to affect the appropriateness ofthe historicalunits.Thus, the minor job function changeswhich the Respondent has implemented have not result-ed in any instance where jobs from each unit have beencombined into a single hybrid classification. Even Re-spondent's attempt to convert the inspectresses to super-visors has been inadequate to permit the conclusion thatthe inspectresses are supervisors under the Act and, thus,no longer within the unit.1 s Finally, Respondent's claimthat the Locals had refused to represent certain mainte-nance personnel even though they were included in the1972 certification also lacks merit. That such employeeswere never part of the certified units seems evident fromthe fact that a separate election was conducted withoutthe participation of either Local in the late 1970s among14Respondent's claim thatan AIRCOAregionwide unit is appropriateis untenable for another fundamental reasonThe recordshows only thatAIRCOAoperatesthe eight hotels in the region and does not showcommon ownership or an agreement of separate owners tobe bound to-gether for bargaining purposes Absent such a showing, a regionwide unitwould not be apropriateGreenhoot.Inc,205 NLRB 250 (1973)isRespondent vested inspectressesonly with the authorityto instructthe room cleaners to correct deficiencies found by the inspectresses Theinspectresses' qualification to perform such work is derived mainly fromtheir experience as room cleaners themselvesThere is noevidence thatinspectresses exercise any independent judgment in disciplining roomcleaners for their deficiencies or that they otherwise exercise any supervi-soryauthority specified in Sec 2(11) of the Act For thesereasons, it ismy conclusion that the inspectresses, even though they are called super-visors and are paid a salary, are not supervisors within the meaning ofthe ActIt isnoteworthyalso that Respondent denied that the assistantexecutive housekeepers who purportedly oversee the inspectresses are su-pervisors 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDunrepresented maintenanceemployees in which they re-jected therepesentationby the OperatingEngineers.Accordingly, I find that the units alleged in the com-plaint are appropriate as they are the historical collec-tive-bargaining units in existenceat the Hotel at the timethe Respondent acquired the Hotel. As I have found thattheRespondentisa successoremployer whose entirework force was comprised of employees employed by itspredecessor at the time the Locals requested recognitionon 22 and 26 June, Respondent was obliged to recognizeand bargain with the Locals as the representative of theemployees in the historicalunits.By its refusal to do so,Respondent violated Section8(a)(1) and(5) of the Act.NLRB v. Burns Security Services,supra;NLRB v. JeffriesLithograph Co.,supra;Harbor Cartage,supra.2.The 8(a)(1) and (3) allegationsThe evidence is insufficient to establish any unlawfulinterrogation.Although the General Counsel did estab-lish thatquestionswere posed to employeesBuza andSpiers about their union activity, the context of thosequestions demonstratesthat they were plainly rhetoricalin natureand were not intended to probe for informationabout employee union activity. Accordingly, the interro-gation allegationswill be dismissed.Additionally, the evidence is insufficient to show thatRespondent discriminatedagainst Buza,Johnston, Lucas,and Spiers bychangingtheir scheduled hours. Althoughthese employees testified that their scheduled hours werechanged on or about the time that they were issued writ-tenwarningsfor picketing in uniform, other evidenceshows that schedules of numerous other employees werechanged atthe same time.This latter fact, and the factthat there is no direct evidence concerning the motivefor the schedule change,mitigate against anyfinding ofdiscriminatory conduct directed at those four employeesbased on the schedule changes.16I find that Respondent's supervisors unlawfully threat-enedemployees. Specifically, Driscoll's 23 June retort toEstrada that she might get fired if she kept talking aboutthe Union, her statement that Johnston would never getanother day of overtime because the maids had embar-rassed her by picketing, and her 18 July remark to Spiersthat she would hate to see Spiers lose her job and reputa-tion by picketing are plainly coercive.Ihave also carefully weighed Baxter's remarks toSpiers at the time Spiers was warned for careless workin lateJuly for their threatening character. On the onehand Baxter's remarks are susceptible to the interpreta-tion that Respondent intended to ruin Spiers reputationbecause she had picketed. On the other hand, her re-marks are susceptible to the interpretation that Spiers' at-titude toward her work had changed after she beganpicketing.As neither interpretation outweighs the other,Ihave concluded that a real ambiguity exists.Becausethe burden is on the General Counsel to prove the com-plaint allegationsby a preponderance of the evidence, Ihave concluded that the requisite proof of coercion is16This conclusionis not intendedto precludebargainingabout suchchanges required to remedy Respondent's 8(a)(5)violationlacking and, hence, no violation can be found in this in-stance.Respondent's supervisors violated the Act by the re-peatedstatements suggestingthat employee support forthe Union would be futile. Viewed in isolation, the often-repeated remark of the supervisors that employees couldnot count on their union for assistance because theunionswere, in effect, frozen out for a year or two, ifnot longer, do not appear coercive. However, in the con-text of Respondent's unlawful refusal to recognize theLocals, its subsequent unilateral actions affecting employ-ees working conditions, and the unlawful threats and dis-ciplinarywarningsfound herein, the supervisors futilitystatements take on a wholly different character. In thetotalcontext, the futility statements disclose a broadcampaign following the Respondent's unlawful refusal tobargain designed to disparage the Locals and to induceemployees to abandon their support of the Locals. Thisconclusion supported by the fact that Respondent's su-pervisors emphasized the lack of union representation onnumerous occasions even when they wereissuing legiti-mate work-related instuctions to employees. By doing so,the supervisors were obviously driving home the notionthat itwould be futile for employees to rely on theLocals for any assistance. I find, therefore, that suchstatements reinforced Respondent's other unlawful con-duct and thereby violated Section 8(a)(1) of the Act.I also find that the warnings issued to the six employ-ees for picketing in their work uniforms were unlawful.Respondent failed to establish that it had a preexistingrule prohibiting employees from engaging in outside ac-tivitieswhile in uniforms. It is fair to infer, as I have,that Respondent's supervisors observed employees arriv-ing for work and leaving work in their uniforms andcould logically deduce that those employees engaged ina broad spectrum of off-duty activities in uniforms. Re-spondent never questioned any employee conduct in uni-form until the employees chose to picket as they arrivedfor and left work.By issuingthe written warnings to thesix employees for this conduct without first establishing alegitimate rule concerning the wearing of uniforms whileengaged in off-duty activities, Respondent singled outprotected union activity as a basis for discipline. I con-clude, therefore, that by engaging in this form of dis-criminatory conduct, Respondent violated Section8(a)(1)and (3) of the Act.Respondent engaged in further unlawful discriminationagainst Buza.As the inspectresses had no discernable su-pervisoryauthority,Respondent could not lawfullyinsist,as it did inBuza's instance, that the inspectressesrefrain from the union activity.Buza ignoredthose de-mandsthat she do so and joined the picket line. Dris-coll's response was to rescindBuza'sauthorization towork a 4-day week. When faced with the dual conditionthat she work 5 days a week and that she get out of theUnion, both of which were unlawful, Buza elected toreturn to work as a maid. On these facts, I find that theRespondent constructively demoted Buza for resistingRespondent's demands that she refrain from protectedunion activity as an inspectress. By doing so, Respondentviolated Section8(a)(1) and(3) of the Act CLARION HOTEL-MARIN493IV. THE EFFECT OFRESPONDENT'SUNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth above oc-curring in connection with its operations at the Hotelhave a close, initimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act,engaged incommerce or an in-dustry affecting commerce within the meaning of Section2(6) and (7) of the Act.2.The Locals are each labororganizationswithin themeaningof Section 2(5) of the Act.3.Respondent is a successor employer to HHI andGIFP in its operation of the Hotel.4.At all materialtimesLocal 126 has been the the ma-jority representative of the employees in the appropriateunit set forth below, and pursuant to Section 9(a) of theAct, is the exclusive representative of such employeesfor the purposes of collective bargaining. The appropri-ate unit represented by Local 126 is:ognize and bargain with it concerning the employees inthe appropriate unit set forth in paragraph 5 above.7.By refusing to recognizeand bargainwith Locals126 and 856at all timessince 26 and 22 June, respective-ly,Respondent has violated Section 8(a)(1) and(5) of theAct.8.By its supervisors' statements threatening employeesif they engaged in union activityand suggesting to em-ployees that it would be futile to continue their supportof Locals 126 and 856, Respondent violated Section8(a)(1) of the Act.9.By issuing written warnings to employees Buza, Es-trada, Johnston, Lucas, Spiers, and Wren forengaging inpicketing activities on 18 and 19 July 1984, and by con-structively demoting Buza from her positionas an in-spectress or thesame reason,Respondent has violatedSection 8(a)(1) and (3) of the Act.10.Except as specified above, the General Counsel hasfailed to prove by a preponderance of credible evidencethat Respondentengaged inany other unfair labor prac-tices.11.The unfair labor practices specified above affectcommerce within themeaningof Section 2(6) and (7) ofthe Act.All cooks, preparation/breakfast cooks, pantry em-ployees, dishwashers, dishwasher/porters, dishwash-er/busboys, bartender service employees, bartend-ers, cashiers/hostesses,waiters/waitresses, busboys,banquet waiters/waitresses, and banquet set-up per-sons, excluding all other employees, guards and su-pervisors within the meaning of the Act.5.At all material times Local 856 has been the majori-ty representative of the employees in the appropriate unitset forth below and is the exclusive representative withinthe meaning of Section 9(a) of the Act for purposes ofcollective bargaining concerning those employees. Theappropriate unit represented by Local 856 is:All front desk clerks (including night clerks, frontoffice room clerks and cashiers); office clerical em-ployes (including file clerks, telephone operators,typist-clerks,TWX operators, food and beverageclerks, reservation clerks, billing clerks, stenogra-phers, accounts receivable/city ledger clerks, ac-counts payable clerks, bookkeeping machine opera-tors, keypunch operators, city ledger bookkeepers,payroll clerks, general cashiers (secretaries)); house-keeping employees (including maids, inspectresses,housemen, maintenance/housemen, assistant house-keepers,combination linen/laundrymaids, seam-stresses and bellmen); excluding all other employ-ees, guards and supervisors within the meaning ofthe Act.6.At all times since 26 June 1984 Local 126 has de-manded that the Respondent recognize and bargain withitconcerning the employees in the appropriate unit setforth in paragraph 4 above;at all timessince 22 June1984 Local 856 has demanded that the Respondent rec-THE REMEDYHaving found that the Respondent has engaged in theabove unfair labor practices, it will be required to ceaseand desist therefrom and take certain affirmative actiondescribed below whichis designedto effectuate the poli-cies of the Act.As Locals 126 and 856 have already demanded thatRespondent recognize and bargain with them in the re-spectiveunitsthey represent,Respondent will be re-quired to rescind its 2 July refusal to recognize and tooffer to meet with representatives of the Locals at rea-sonable times for the purpose of engaging in collectivebargaining.The evidence here discloses that the Re-spondent agreed to offer employment to its predecessor'sentirework force and that its entire initial complementof employees consisted of persons hired from its prede-cessor's rolls who accepted employment on the basis ofterms offered initially by Respondent. Hence, Respond-ent has no obligation to bargain over the initial terms ofitsemployment offer.NLRB v. Burns Security Services,supra;Arden's Shops,211NLRB 501 (1974);Spruce UpCorp.,209NLRB 194 (1974). There is, however, evi-dence that Respondent continued to alter the employees'terms andconditions of employment after the Locals de-manded recognition and bargaining. In order to restorethe status quo ante and to accord the Locals further op-portunity to bargain regarding those changes subsequentto the time they demanded recognition, Respondent willbe required to rescind any such changes on the writtenrequest of the appropriate Local until such time as theparties have reached an agreement concerning any suchchange or a good-faith impasse in negotiations has beenreached. In all other respects, Respondent will be re-quired to bargain with the Locals in the manner requiredby Section 8(d) of the Act. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent will further be required to rescind thewarning notices issued to employees LenaBuza,Eliza-beth Estrada,Gladys Johnston, Erlinda Lucas, MariaSpiers, and Dedena Wren. Additionally, Respondent willbe required to offerBuza immediateand full reinstate-ment to the position of inspectress on the same terms andconditions available to her prior to 18 July and to makeBuza whole for any loss of earnings resulting from herdemotion. In accord with the Board's decision inSterlingSugars,261NLRB 472 (1982), Respondent will be re-quired to remove from its records any reference to theunlawfulwarnings and demotions found herein and itshall notify each such employee in writing that it hasdone so and that such action will not be considered inany future personnel action involving them. Any back-pay due Buza shall be computed in the manner specifiedby the Board inF.W. Woolworth Co.,90 NLRB 289(1950),with interest thereon provided by the Board inOlympic Medical Corp.,250 NLRB 146 (1980); andFlori-da Steel Corp.,231 NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962). Any necessarytrust fund reimbursement shall be made in accord withthe procedures proscribed by the Board inMerryweatherOptical Co.,240 NLRB 1213 (1979). Finally, Respondentwill be required to post the notice to employees in orderto fully inform employees of their rights and the out-come of this matter.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed17ORDERThe Respondent, Marin Operating, Inc. d/b/a TheClarion Hotel-Marin; Colorado Marin Associates, a JointVenture, San Rafael, California, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to recognize, meet, and bargain withFreight Checkers, Clerical Employees and Helpers Local856 and Hotel Employees & Restaurant EmployeesUnion, Local 126, as the exclusive bargaining representa-tive of all employees in the following appropriate collec-tive-bargaining units concerning the respective wages,hours, and other terms and conditions of employment ofemployees employed in the units. The appropriate, unit ofemployees represented by Local 856 is:All front desk clerks (including night clerks, frontoffice room clerks and cashiers); office clerical em-ployees (including file clerks, telephone operators,typist-clerks,TWX operators, food and beverageclerks, reservation clerks, billing clerks, stenogra-phers, accounts receivable/city ledger clerks, ac-counts payable clerks, bookkeeping machine opera-tors, keypunch operators, city ledger bookkeeping,payroll clerks, general cashiers (secretaries)); house-keeping employees (including maids, inspectresses,17 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 ofthe Rules,be adopted by theBoard andallobjectionsto them shall bedeemed waived for all pur-poseshousemen,maintenance/housemen, assistant house-keepers, combinationlinen/laundrymaids, seam-stressesand bellmen); excluding all other employ-ees, guards and supervisors within the meaning ofthe Act.The appropriate collective-bargaining unit representedby Local 126 is:All cooks, preparation/breakfast cooks, pantry em-ployees, dishwashers, dishwasher/porters, dishwash-er/busboys, bartender service employees, bartenderscashiers/hostesses, waiters/waitresses, busboys, ban-quet wasters/waitresses, and banquet set-up persons;excluding all other employees, guards and supervi-sors within the meaning of the Act.(b) Refusing to restore the terms and conditions of em-ployment which existed at the time of the demands forrecognitionmade by Local 126 and Local 856 on 26June and 22 June, respectively,in the mannerspecifiedin the remedy portion of this decision.(c)Discriminating against employees by issuing warn-ing noticesfor picketing at the Respondent's facility inMarin County while in uniform in the absence of a legiti-mately adopted rule prohibiting employees from wearingtheirwork uniforms while engaging in nonwork activi-ties.(d)Demoting employees because they have engaged inactivities on behalf of Locals 126 and 856.(e)Threatening employees with discharge or loss ofovertime because theyengaged inactivities on behalf ofLocal 126 or 856.(f)Making statements to employees suggesting that itwould be futile for employees to support Local 126 or856.(g) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognizeand offer to meet and bargain collec-tivelywith Locals 126 and 856 as the exclusive repre-sentatives of the employees in the appropriate units de-scribed above concerning their wages, hours, and otherterms andconditions of employment and, if an under-standingis reached, embody such an understanding in asigned agreement.(b)On writtenrequest,restore the terms and condi-tions of employment of the employees in the appropriateunits described above to those which existed at the timethe appropriate Local requested recognitionand maintainsuch conditions in effect untilan agreementisreachedconcerning any such changes or a good-faith impasse inbargainingis reached.(c)Offer immediate and full reinstatement to LenaBuza to the position of inspectress under the terms andconditions existingprior to 18 July 1984 and make Buzawhole for thelosses shesuffered by reason of her demo-tion from that position in the manner specified in theremedy section above. CLARION HOTEL-MARIN495(d) Rescind and remove from its files any reference tothe unlawful warnings issued to Lena Buza,ElizabethEstrada,Gladys Johnston, Erlinda Lucas, Maria Spiers,and DedenaWren and to the demotion of Lena Buza,and notify each of them in writing that this has beendone and that evidence concerning their unlawful warn-ing or demotion will not be considered in any future per-sonnel actions.(e)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records nec-essary or useful for determination of the amount of back-pay and interest due Buza, the propriety of any offer ofreinstatement to or reinstatement of Buza,and its compli-ancewith paragraph 2(d) of this Order.(f)Post at its Marin County hotel facility copies of theattached notice marked "Appendix." 18 Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent at its Marin County hotel immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that all allegations ofthe complaint other than those found above to havemerit be dismissed.IT IS ALSO FURTHER RECOMMENDED that the certifica-tions issued to Local 856 on 22 March 1972 in Cases 20-RC-8945, 20-RC-9820, 20-RC-9828, and 20-RC-10327be revoked.'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-the United States Court of Appeals Enforcing an Order of the NationalalLabor Relations Board"shall read"Posted Pursuant to a JudgmentofLaborRelations Board "1